United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2165
Issued: March 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 26, 2006 appellant filed a timely appeal from a September 1, 2006
decision by the Office of Workers’ Compensation Programs that denied his occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On June 17, 2005 appellant, then a 50-year-old mail processor, filed an occupational
disease claim alleging that he developed degenerative joint disease of the right great toe over the
course of eight years of employment. He stated that his job aggravated his condition by
requiring him to stand and walk for 8 to 10 hours per day, 6 days per week. Appellant first

became aware of his condition on February 1, 2004 and first related it to his employment on
February 11, 2005. He did not stop work.
On July 26, 2005 the Office requested additional information concerning appellant’s
claim.
By decision dated August 29, 2005, the Office denied appellant’s occupational disease
claim on the grounds that the evidence of record was insufficient to establish that appellant
sustained an injury under the Federal Employees’ Compensation Act.1
Appellant requested reconsideration on July 11, 2006. He submitted a May 5, 2006
report from Dr. Jonathan Brantley, a podiatrist, who stated that appellant underwent surgery on
his right great toe to “relieve a severe arthritic condition, which has been caused by the type of
occupation he is engaged in.” The report also noted that appellant aggravated his condition when
he engaged in prolonged standing or walking or repetitive stooping at work. Dr. Brantley stated
that surgery had improved appellant’s situation but had not corrected his arthritic problems.
Appellant also submitted an undated statement noting that he believed his claim was
denied at least in part because his injury “did not occur on a specific date or time but over a
period of time.” He advised the Office that he was unable to stand or walk more than two hours
per day and that his condition continued to deteriorate.
By decision dated September 1, 2006, the Office denied modification of its August 29,
2005 decision. The Office noted that Dr. Brantley’s report made mention of surgery and severe
arthritis but failed to provide a history of appellant’s condition or its progression.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged,
and that any disabilities and/or specific conditions for which compensation is claimed are
causally related to the employment injury.2 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
an employee sustained a compensable occupational disease or injury is three-pronged. To
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

2

establish the factual elements of the claim, a claimant must submit: “(1) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; (2) a factual statement identifying the factors alleged to have caused or contributed to
the presence or occurrence of the disease or condition; and (3) medical evidence establishing that
the factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the factors identified by the claimant.”5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
Appellant submitted medical evidence that diagnosed an arthritic right great toe, for
which he underwent surgery. He attributed his condition to standing and walking required in his
federal employment. However, the Board finds that appellant failed to meet his burden of proof
in establishing that he developed an occupational disease in the performance of duty. He did not
submit sufficient medical evidence to establish that the employment factors that he identified
caused or aggravated his claimed condition.
Appellant submitted the May 5, 2006 report of Dr. Brantley who diagnosed a “severe
arthritic condition.” However, Dr. Brantley’s May 5, 2006 report does not adequately address
causal relationship. The report noted that appellant had undergone surgery on his great toe and
stated that appellant’s condition was “caused by the type of occupation he is engaged in.”
However, Dr. Brantley did not address appellant’s medical history or set forth findings on
physical examination. He did not provide a rationalized medical opinion explaining how
appellant’s employment activities would cause or contribute to the arthritis in his right great
toe.10 Dr. Brantley did not explain the medical processes by which particular work duties would
have caused or aggravated the diagnosed condition. Without such explanation, his report is
5

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

10

The Board has held that a medical opinion not fortified by medical rationale is of little probative value.
Caroline Thomas, 51 ECAB 451, 456 n.10 (2000); Brenda L. Dubuque, 55 ECAB 212, 217 (2004).

3

insufficient to establish that appellant developed a medical condition causally related to factors
of his federal employment.
Appellant contends that his claim was denied, in part, because his condition developed
over a period of time rather than on a specific date or time. However, the Board notes that
appellant properly filed an occupational disease claim alleging that his condition developed over
a prolonged period of time.11 The Office properly adjudicated it as an occupational disease
claim, rather than a traumatic injury, as both appellant’s claim form and the facts as alleged
indicate that his great toe condition developed over a period of time. As noted, the basis for the
denial of the claim is the lack of reasoned medical evidence explaining how and why particular
employment factors caused or aggravated his right great toe arthritis and necessitated surgery.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
developed an occupational disease over the course of his employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 1, 2006 is affirmed.
Issued: March 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

An occupational disease or illness is a condition produced by the work environment over a period longer than a
single workday or shift. 20 C.F.R. § 10.5(q); see Beverly A. Spencer, 55 ECAB 501 (2004).

4

